DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-10 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-117110 filed on 06/25/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 06/23/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 06/23/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations recited, a reception unit that receives print data from an information processing apparatus…., a control unit that returns a response indicating authentication failure to the information processing apparatus …., a reception unit that receives user information and print data from a printing apparatus….,an acceptance unit that accepts, from a user….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a reception unit, a control unit, a reception unit, an acceptance unit” (a reception unit that receives print data from an information processing apparatus…., a control unit that returns a response indicating authentication failure to the information processing apparatus …., a reception unit that receives user information and print data from a printing apparatus….,an acceptance unit that accepts, from a user….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (figs. 5a, 6 & elements 201, 301, 501, 505, 6011, 6012; paras., 0016, 0036-0037, 0072, 0095-0098, 0100, 0112 of the original filed specification at least discloses that the CPUs 201 (see paras., 0036-0037), 301 obviously realized to control and execute or functions as/of the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.        The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 5-8, 10 are 
           Claims 5, 10 are rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claimed limitations recited “a reception unit that receives user information and print data from a printing apparatus; and an acceptance unit that accepts, from a user based on the user information corresponding to the print data received, a modification to a print setting for the print data”.
            The claim limitations of “a reception unit that receives user information and print data from a printing apparatus; and an acceptance unit that accepts, from a user based on the user information corresponding to the print data received, a modification to a print setting for the print data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting “by a reception” & “by an acceptance unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a reception” & “by an acceptance unit” languages, “receiving” printing data and user information with further make changes to print settings in the context of this claim encompasses the user manually receiving print data and user information with performs changes to print settings. Similarly, the limitations of changing print settings according to the received print data and user information as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. For example, but for the “by a reception” & 
             This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a server system to perform both the receiving and acceptance steps. The acceptance unit in last step is recited at a high-level of generality (i.e., as a generic acceptance unit performing a generic computer function of ranking information based on a received print data information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
             The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a reception & an acceptance unit  to make changes to print settings steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
8.        Claims 1 and 9 are objected to because of the following informalities: 
            As to claim 1 (and claim 9), second occurrence, the limitation “print data” recited in line 3, seems refer back to “print data” recited in line 1 of the claim 1, first occurrence. If this is true, then it is suggested to amend “print data” to – the print data --. 

           At, second occurrence, the limitation “user information” recited in line 6, seems refer back to “user information” recited in line 1 of the claim 1, first occurrence. If this is true, then it is suggested to amend “user information” to – the user information --.

           Same rationale is also applicable for claim 9.
            
           Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      Claims 1-2, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US Pub 2011/0203005 in view of Matsui et al.[hereafter Matsui], US Pub 2017/0286031.
As to claims 1, 9[independent], Hamada teaches a printing apparatus [fig. 1, elements 3-4] that transmits user information (fig. 5, step 32; 0055) and print data (fig. 5, step 37; 0058) to a server system [fig. 5, steps 32, 37; 0055, 0058 Hamada teaches that the printer 3 transmits the print data request and the user’s authentication information to the server system 2 & 5], comprising [fig. 1; 0048]: 
            a reception unit [fig. 4, element 38; 0057] that receives print data from an information processing apparatus [0054, 0060  Hamada teaches that the printer 3 received print data directly or indirectly from the client PC 6 thru communication section 38 (see para. 0057)]; and 
           a control unit [fig. 4, element 31; 0057] that returns a response indicating authentication failure to the information processing apparatus when user information is not attached to the print data, and transmits the print data to the server system when user information is attached to the print data [fig. 5, step s11, 37 & fig. 9; 0054, 0055, 0058, 0072  Hamada teaches that the authentication information is added to the print data (see fig. 5, step s11 & fig. 9 and paras., 0054, 0072). Hamada further teaches that the printer 3 transmits/requests the print data list, in which the authentication information is added, to the server system 2 & 5].
            Hamada doesn’t teach a control unit that returns a response indicating authentication failure to the information processing apparatus when user information is not attached to the print data,
             Matsui teaches a control unit [fig. 3, element 251; 0026] that returns a response indicating authentication failure to the information processing apparatus when user information is not attached to the print data [fig. 9, steps 201-202; 0055-0058  Matsui teaches that the printer 20 transmitted the message to the client device 10 that the received print data doesn’t have authentication information or the authentication information isn’t attached to the received print data],
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui teaching to return a notification regarding failure of the authentication information to the client device to modify Hamada’s teaching to compare the authenticating information stored in memory with the returned authentication information confirming the presence or absence of the user’s authentication information. The suggestion/motivation for doing so would have been benefitted to the user to make sure the security of document remain intact, thus enable to avoid miss handling of the user’s document by third part user.
              As to claim 2 [dependent from claim 1], Hamada teaches a print unit that, in a case where a print request to print the print data transmitted to the server system is issued to the server system by a user corresponding to the user information attached to the print data [fig. 5, steps 11, 37 & fig. 9; 0054, 0055, 0058, 0072  Hamada teaches that the authentication information is added to the print data (see fig. 5, steps 11 & fig. 9 and paras., 0054, 0072). Hamada further teaches that the printer 3 transmits the print data list, in which the authentication information is added, request to the server system 2 & 5], acquires the print data from the server system and prints the print data without user operation at the printing apparatus [fig. 5, steps 25-27, 38 & fig. 9; 0054, 0055, 0059, 0072  Hamada teaches that the authentication information is added to the print data (see fig. 5, step s11 & fig. 9 and paras., 0054, 0072). Hamada further teaches that the printer 3 requested the print data, in which the authentication information is added, from the server system 2, and then after receiving the print data from the server system 2, the printer 3 printed images of the received print data on physical sheets].             As to claim 4 [dependent from claim 1], Matsui teaches wherein the server system accepts, from a user corresponding to the user information attached to the print data received from the printing apparatus [fig. 9, steps 201-202; 0055-0058  Matsui teaches that the printer 20 transmitted the message to the client device 10 that the received print data doesn’t have authentication information or the authentication information isn’t attached to the received print data], a modification to a print setting for the print data [fig. 9, steps 304-306; 0064-0065  Matsui teaches that the changes are made to the print settings and reproduces the print data to form images of the print data on physical sheets].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui teaching to return a notification regarding failure of the authentication information to the client device to modify Hamada’s teaching to change the print setting according to the user’s authenticating information confirming the presence or absence of the user’s authentication information. The suggestion/motivation for doing so would have been benefitted to the user to make sure the security of document remain intact, thus enable to avoid miss handling of the user’s document by third part user.
As to claims 5, 10 [independent], Hamada teaches a server system comprising [fig. 1; 0048]:
              a reception unit that receives user information and print data from a printing apparatus [fig. 5, step s11, 37 & fig. 9; 0054, 0055, 0058, 0072  Hamada teaches that the authentication information is added to the print data (see fig. 5, step s11 & fig. 9 and paras., 0054, 0072). Hamada further teaches that the printer 3 transmits/requests the print data list, in which the authentication information is added, to the server system 2 & 5]; and 
            Hamada doesn’t teach an acceptance unit that accepts, from a user based on the user information corresponding to the print data received, a modification to a print setting for the print data.
           Matsui teaches an acceptance unit that accepts, from a user based on the user information corresponding to the print data received, a modification to a print setting for the print data [fig. 9, steps 201-202, 304-306; 0055-0058, 0064-0065  Matsui teaches that the printer 20 transmitted the message to the client device 10 that the received print data doesn’t have authentication information or the authentication information isn’t attached to the received print data. Matsui further teaches that the changes are made to the print settings and reproduces the print data to form images of the print data on physical sheets (fig. 9, steps 304-306 & paras., 0064-0065)]. 
As to claim 6 [dependent from claim 5], Matsui teaches a notification unit that provides, to a recipient based on the user information corresponding to the print data received [fig. 9, steps 201-202; 0055-0058  Matsui teaches that the printer 20 transmitted the message to the client device 10 that the received print data doesn’t have authentication information or the authentication information isn’t attached to the received print data], a notification of information for modifying a print setting for the print data [fig. 9, steps 304-306; 0064-0065  Matsui teaches that the changes are made to the print settings and reproduces the print data to form images of the print data on physical sheets].                As to claim 8 [dependent from claim 5], Matsui teaches wherein, in a case where a print request to print the print data received is received from the user based on the user information corresponding to the print data [fig. 5, steps 32, 37; 0054-0055, 0058, 0060 Hamada teaches that the printer 3 transmits the print data request and the user’s authentication information to the printer 3 via the server system 2 & 5. Hamada further teaches that the printer 3 received print data directly or indirectly from the client PC 6 thru communication section 38 (see para. 0057)], the print data is transmitted to the printing apparatus from which the print data has been received [0054, 0060  Hamada teaches that the printer 3 received print data directly or indirectly from the client PC 6 thru communication section 38 (see para. 0057)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matsui teaching to return a notification regarding failure of the authentication information to the client device to modify Hamada’s teaching to change the print setting according to the user’s authenticating information confirming the presence or absence of the user’s authentication information. The suggestion/motivation for doing so would have been benefitted to the user to make sure the security of document remain intact, thus enable to avoid miss handling of the user’s document by third part user.
 

11.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US Pub 2011/0203005 in view of Matsui et al.[hereafter Matsui], US Pub 2017/0286031 and Asano, US Pub 2013/0326227.
             As to claim 3 [dependent from claim 1], Hamada and Matsui don’t teach wherein the response indicating authentication failure is an HTTP 401 Unauthorized response.
0028].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nanaumi teaching to transmit the response indicating authentication failure is an HTTP 401 Unauthorized response to modify Hamada and Matsui’s teaching when multiple authentication process have executed to confirm authentication is valid or not valid, and decision is made that the authentication for the message is succeeded if decides that the second authentication data not exists in the message and decides that the first authentication is succeeded. The suggestion/motivation for doing so would have been benefitted to the user to allow a server to perform HTTP digest authentication or HTTP basic authentication to transmit authentication result information, thus eliminating need to analyze a HTML body to check which service is requested and improving usability of the authentication.
12.        Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US Pub 2011/0203005 in view of Matsui et al.[hereafter Matsui], US Pub 2017/0286031 and Nanaumi, US Pub 2012/0120437.
              As to claim 7 [dependent from claim 6], Hamada and Matsui don’t teach wherein the information for modifying a print setting for the print data is a URL of a screen that accepts a modification to a print setting for the print data.
             Nanaumi teaches wherein the information for modifying a print setting for the print data is a URL of a screen that accepts a modification to a print setting for the print data [fig. 19c; abstract, 0064  Nanaumi teaches that the client device  104 received the URL indicating a screen (see fig. 19c) on which user has modified the print settings].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nanaumi teaching to transmit URL for print setting to make changes to the print settings to modify Hamada and Matsui’s teaching to change the print setting in which a detailed print setting that is set by a user via a detailed print setting screen and converts the job into a new print job based on the received print setting that is compatible to the printer. The suggestion/motivation for doing so would have been benefitted to the user to transmit the converted new print job to the printer, thus absorbing any functional inferiority of the print server within the system, and hence enabling the user to sufficiently utilize the functions of the printer without requiring the print server to change the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HARIS SABAH/            Examiner, Art Unit 2674